Citation Nr: 0028050	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which denied the benefit sought on appeal.  The 
veteran, who had active service from February 1952 to 
February 1956, appealed that decision to the BVA and the case 
was forwarded to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran manifests level III hearing in his right ear 
and level V hearing in his left ear.

3.  No complex or controversial medical question has been 
presented in this case.



CONCLUSION OF LAW

1.  The requirements for an opinion from an independent 
medical expert have not been met.  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. §§ 20.901, 20.902 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the currently assigned 
evaluation does not accurately reflect the severity of his 
hearing loss disability.  The preliminary question for the 
Board is whether the veteran has presented a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and, if so, whether the VA has properly assisted him 
in the development of his claim.  An allegation that a 
service-connected disability is more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Based on the 
veteran's assertion, the Board finds that the veteran's claim 
is well grounded.  The Board also finds that all relevant 
evidence has been obtained and properly developed, and that 
no further assistance to the veteran is required to fulfill 
the duty to assist.

The Board notes that the veteran has requested that he be 
afforded to an advisory/independent medical expert opinion.  
However, an independent medical expert opinion is warranted 
only where the facts present medical complexity or 
controversy.  The Board concludes that the facts presented by 
this case are not so medically complex as to require an 
additional medical opinion and that the evidence of record is 
sufficient to allow for the Board's adjudication of the 
veteran's claim.  Essentially, this case involves the 
application of adjudicative principles, and more specifically 
the evaluation of the severity of the veteran's disability 
under the criteria set forth in the Schedule for Rating 
Disabilities.  Further, the Board finds that the veteran's VA 
examinations were adequate and that the examination reports 
do not reveal any deficiency that would warrant any 
additional examination at this time.  

Historically, a BVA decision dated in November 1998 granted 
service connection for bilateral hearing loss.  A rating 
decision dated in December 1998 effectuated the Board's 
decision and assigned a noncompensable evaluation effective 
August 29, 1997 as the initial evaluation for the veteran's 
disability.  A rating decision dated in August 1999 increased 
the initially assigned evaluation to 10 percent, effective 
from August 29, 1997.  In such cases, the entire period from 
the date of service connection to the present is to be 
considered for a higher rating, to ensure that consideration 
is given to the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (1997-1999).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86.  The provision of 38 C.F.R. § 4.86(a) now 
provides that:

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

The provision of 38 C.F.R. § 4.86(b) provides that:

When the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results is the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The evidence for the Board's consideration consists of three 
VA audiological examinations, the first performed in November 
1995, the second performed in July 1999 and the last 
performed in January 2000.  There is also an August 1997 
statement from William M. Sandy, M.D. concerning the 
veteran's hearing loss, but this statement does not contain 
the clinical findings necessary to evaluate the veteran's 
disability under the Schedule for Rating Disabilities.

On VA audiological evaluation performed in November 1995, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
40
55
60
41
LEFT
10
50
65
75
50

Speech recognition scores were 88 percent for the right ear 
and 86 percent for the left ear.

On VA audiological evaluation performed in July 1999, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
45
60
65
48
LEFT
15
55
70
75
54

Speech recognition scores were 80 percent for the right ear 
and 70 percent for the left ear.

On VA audiological evaluation performed in January 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
50
60
65
49
LEFT
20
55
70
75
55

Speech recognition scores were 80 percent for the right ear 
and 72 percent for the left ear.

Applying this evidence to Table VI, the results of the 
November 1995 examination yields a numeric designation of 
Level II for both ears.  When those values are applied to 
Table VII they yield a noncompensable evaluation.  However, 
the results of the July 1999 and January 2000 examinations, 
when applied to Table VI, yield a numeric designation of 
Level III for the right ear and Level V for the left ear.  
When those values are applied to Table VII they yield a 10 
percent evaluation which the RO assigned effective the dated 
of the veteran's reopened claim for service connection.  

The Board has also considered whether a higher evaluation for 
the veteran's hearing loss is warranted under 38 C.F.R. 
§ 4.86.  However the veteran's disability does not meet the 
requirement of either 38 C.F.R. § 4.86(a) or (b).  In this 
regard, the veteran's disability does not manifest puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, or pure 
tone threshold of 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz.  Consequently, the Board 
concludes that a higher evaluation for the veteran's hearing 
loss is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his hearing loss disability has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 

